 
Exhibit 10.6
 
AMENDMENT NO. 1
 
TO STOCKHOLDERS AGREEMENT
 
THIS AMENDMENT (the “Amendment”) to the Stockholders Agreement  is made and
entered into on August 4, 2010 by and between American Capital Acquisition
Corporation, a Delaware corporation (the “Company”), and The Michael Karfunkel
2005 Grantor Retained Annuity Trust, Michael Karfunkel and Amtrust Financial
Services, Inc. (together, collectively known as the “Investors”) and amends that
certain Stockholders Agreement effective as of October 16, 2009 (the
“Agreement”).
 
WHEREAS, the Company and the Investors desire to amend the Agreement to increase
the number of directors on the Board.
 
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement, intending to be legally
bound, hereby agree  as follows:
 
1.           Capitalized terms used but not otherwise defined in this Amendment
shall have the meanings given to such terms in the Agreement.
 
2.           Section 4(a)(i) is hereby deleted in its entirety and replaced with
the following:
 
“the authorized number of directors (each, a “Director”) on the Board shall be
established at six (6);”
 
3.           Section 4(a)(ii) is hereby deleted in its entirety and replaced
with the following:
 
“the Board shall be comprised as follows:
 
 
(A)
four (4) individuals designated by The Michael Karfunkel 2005 Grantor Retained
Annuity Trust (“MKG Directors”); and

 
 
(B)
two (2) individuals designated by AmTrust Financial Services, Inc. (each an
“AFSI Director”).”

 
4.           Section 4(b) is hereby deleted in its entirety and replaced with
the following:
 
“The quorum for meetings of the Board shall be four (4) directors, provided,
however, that at least one (1) AFSI Director must be in attendance at all such
meetings.  No meeting of the Board shall continue with the transaction of
business in the absence of a quorum.”
 
5.           The term “Unanimous Board Approval” in the last line of Section
5(a) shall be replaced with the term “AFSI Approval.”

 
 

--------------------------------------------------------------------------------

 
 
6.           Section 10 shall be amended to include the following new defined
term:
 
“AFSI Approval” means the vote or written consent of a majority of the members
of the Board, including the vote or written consent of the two (2) AFSI
Directors.”
 
7.           The term “Unanimous Board Approval” set forth in Section 10 is
hereby deleted in its entirety and replaced with the following:
 
“Unanimous Board Approval” means the vote or written consent of all members of
the Board.
 
8.           Except as amended hereby, the terms and provisions of the Agreement
remain in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 as of
the day and year first written above.
 

 
COMPANY:
     
AMERICAN CAPITAL ACQUISITION CORPORATION
       
By:
/s/ Barry Karfunkel
   
Name:  Barry Karfunkel
   
Title:  President
       
INVESTORS:
     
THE MICHAEL KARFUNKEL 2005 GRANTOR RETAINED
ANNUITY TRUST
       
By:
/s/ Michael Karfunkel
   
Name:  Michael Karfunkel
   
Title:  Trustee
       
/s/ Michael Karfunkel
 
Michael Karfunkel
     
AMTRUST FINANCIAL SERVICES, INC.
       
By:
/s/ David Saks
   
Name:  David Saks
   
Title:  Chief Legal Officer


 
 

--------------------------------------------------------------------------------

 